DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “managing, by the configurable network service, communications in the virtual computer network, including: intercepting an Address Resolution Protocol (ARP) request sent by the first virtual machine, wherein the ARP request requests a Media Access Control (MAC) address associated with an Internet Protocol (IP) address of with the second virtual machine, responsive to the ARP request, sending an ARP response to the first virtual machine indicating the MAC address, wherein the ARP response causes the first virtual machine to send packets to the IP address of the second virtual machine using frames comprising the MAC address” together with the other elements are the reasons for allowance.

2.	Regarding claim 60 – A system, comprising: one or more computing systems that implements a configurable network service, configured to: create a virtual computer network of virtual machines according to one or more client requests, including to: create at least one logical sub-network of the virtual computer network, and create a first virtual machine and a second virtual machine in the logical sub-network, and manage communications in the virtual computer network, including to: intercept an Address Resolution Protocol (ARP) request sent by the first 
3.	Regarding claim 68 – One or more non-transitory computer-readable media having stored instructions that when executed on or across one or more processors cause the one or more processors to implement at least a portion of a configurable network service, wherein: the configurable network service is configured to: create a virtual computer network of virtual machines according to one or more client requests, including to: create at least one logical sub-network of the virtual computer network, and create a first virtual machine and a second virtual machine in the logical sub-network, and the program instructions when executed on or across the one or more processors cause the configurable network service to: manage communications in the virtual computer network, including to: intercept an Address Resolution Protocol (ARP) request sent by the first virtual machine, wherein the ARP request requests a Media Access Control (MAC) address associated with an Internet Protocol (IP) address of the second virtual machine, responsive to the ARP request, send an ARP response to the first virtual machine indicating the MAC address, wherein the ARP response causes the first virtual machine to send packets to the IP address of the second virtual machine using frames comprising the MAC 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 48-70 are allowable over the prior art of record.

Conclusion

Claims 48-70 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aziz et al. (US 10,587,636 B1) discloses system and method for BOT detection.
Cohn et al. (US 9,106,540 B2) discloses providing logical networking functionality for managed computer networks.
Schulter et al. (US 2003/0130832 A1) discloses virtual networking system and method in a processing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street

John Pezzlo
4 January 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465